      Case 2:14-cv-02220-TLN-DB Document 93 Filed 08/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT WILLIAM TUNSTALL, JR.,                       No. 2:14-cv-2220 TLN DB P
12                         Plaintiff,
13            v.                                          ORDER
14    T. VIRGA, et al.,
15                         Defendants.
16

17           On August 12, 2020, plaintiff filed a notice of amendment. (ECF No. 92). This civil

18   rights action was closed on January 11, 2017. (ECF Nos. 81, 82). Plaintiff is advised that

19   documents filed by plaintiff since the closing date will be disregarded and no orders will issue in

20   response to future filings.

21   Dated: August 17, 2020

22

23

24

25   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/tuns2220.58
26
27

28
                                                          1
